DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment field 08/17/2020 has been entered.  Claims 1-11 are pending.

Abstract
The abstract of the disclosure is objected to because the abstract is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, on line 3, the instant claim recites the proportion of the above units is from 10 to 80 mass% per all units of polymer”.  It is unclear what the “above units” refers to.  Does the “above units” refer to a monomer having a perfluoroalkyl group or units based on a (meth)acrylate having a C12-30 alkyl group?
Regarding claim 3, on line 3, the instant claim recites the proportion of the above units is from 20 to 100 mass% per all units of the units based on the (meth)acrylate having a C12-30 alkyl group and having no polyfluoroalkyl group”.  It is unclear what the “above units” refers to.  Does the “above units” refer to a monomer having a perfluoroalkyl group or units based on a (meth)acrylate having a C20-30 alkyl group?
Regarding claim 10, the word “type” is used four times.  It is unknown what Applicant intends to convey with the word “type”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b) (III) (E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5,057,577).
Regarding claim 1, Matsuo discloses a method for producing a water and oil repellant (C1/L9-11, C2/L53-C3/L11).  The water repellant comprises a core/shell type wherein the different polymers are phase separated in a layered structure (C2/L53-C3/L11).  A homopolymer made of one of vinyl monomers containing Rf groups (monomer having a perfluoroalkyl group) or a copolymer made of two or more such vinyl monomers (C3/L13-C4/L5).  A polymer other than the polymer containing the Rf group, may be a copolymer made of at least two vinyl monomers wherein the monomers not containing a Rf group may be copolymerized with vinyl monomers containing the Rf groups to improve the cross-linking properties of the polymer containing Rf groups, or to improve the flexibility, stain proofing properties or SR properties (C4/L6-17).  The proportion of polymer units derived from the Rf group-containing monomer in the polymer containing the Rf group constituting the core (polymer of the instant claims) is usually from 30 to 100 wt% which overlaps the claimed range  (C5/L51-C6/L8).  The proportion of the Rf containing polymer units in the polymer constituting the shell (monomer component of the instant claims) is from 0 to 95 wt% which overlaps the claimed range (C5/L51-C6/L8).  Both the polymer component and monomer component are prepared by emulsion polymerization (C4/L66-C5/L29).  The ratio of the core/shell is selected within a range of form 100/1 to 1/100 by the weight ratio of the monomers constituting the core and the shell, respectively.  At least of the least two constituting the polymer particles is a polymer containing a polyfluoroalkyl or perfluoroalkyl group (C2/L53-C3/L3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the core or polymer of the instant claims in order to impart the practical durability without impairing the drape and handle for processing (C6/L9-26).
Regarding claim 2, Matsuo discloses stearyl acrylate (C18 alkyl group) is present in the core of Preparation Example 4 at 42 mass%.
Regarding claim 3, Matsuo discloses stearyl acrylate (C18 alkyl group) is present in the core of Preparation Example 4 at 42 mass%.  The monomers containing no Rf group include acrylic acid and its alkyl ester and methacrylic acid and its acryl ester (C4/L18-33).  The C18 is close to C20 alkyl group and would be expected to have similar properties.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound in the expectation that compounds similar in structure will have similar properties.  In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP 2144.09.	
Regarding claim 4, Matsuo discloses vinyl chloride, vinyl fluoride, and vinylidene halide as monomers not containing a Rf group (C4/L18-33).  Since the monomer containing the perfluoroalkyl group can be up to 95 wt%, the amount of these monomers is at least 5 wt% which overlaps the claimed range.
Regarding claims 5 and 7, Matsuo discloses the monomer not containing a Rf group include, diacetone (meth)acrylamide, N-methylol(meth)acrylamide, butadiene, glycidyl (meth)acrylate, 2-hydroxyethyl (meth)acrylate, isocyanate ethyl (meth)acrylate, maleic anhydride (monomer having a crosslinkable group) (C4/L18-32).  Since the monomer containing the perfluoroalkyl group can be up to 95 wt%, the amount of these monomers is at least 5 wt% which overlaps the claimed range.
Regarding claim 6, Matsuo discloses stearyl acrylate is used in the core as shown in Preparation Example 4.  Matsu discloses polymer particles each containing at least two polymers, wherein at least one of said at least two polymers is a polymer containing a polyfluoroalkyl group (C2/L27-32).  It would have been obvious to one of ordinary skill in the art before the effective date to use the stearyl acrylate in the shell or monomer component.
Regarding claim 9, Matsuo discloses the core polymer particles had an average particle size of 0.082 m (82 nm) which is within the claimed range as shown in Preparation Example 1.  
Regarding claim 11, Matsuo discloses there is no particular restriction as to the particles to be treated by the water and oil repellant, including fibers, fiber fabrics, glass, paper, wood, leather, fur, asbestos, bricks, cement, ceramics, metals and oxides, porcelains, plastics, coated surfaces and plasters (C7/L17-29).

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5,057,577) as applied to claim 1 above in view of Zhou (CN 107700216 A, see machine translation for citation).
Regarding claim 8, Matsuo discloses the method as shown above in claim 1.  Matsuo discloses a monomer for other polymer constituting the shell is emulsion polymerization which includes an emulsifier or surfactant (C4/L66-C5/L29, C6/L27-44).  The medium is aqueous and may contain acetone (C7/L7-16 and Examples).  
	However, Matsuo does not disclose a high pressure emulsifier.  Zhou teaches using a high pressure homogenizer during the shell (monomer component) forming step (page 4).  Zhou is concerned with fluorine-containing textile finishing agent (Abstract).  The shell contains a fluoroacrylate (page 4)  Matsuo and Zhou are analogous art concerned with the same field of endeavor, namely core shell polymers containing fluoroacrylates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the step of using a high pressure homogenizer during the shell (monomer component) forming step, and the motivation to do so would have been as Zhou suggests to improve homogenizing (page 4).  During the high pressure homogenization step, the particle size may also be reduced.  

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5,057,577) as applied to claim 1 above as evidenced by Takebayashi (US 6,113,936).
Regarding claim 10, Matsuo discloses the method as shown above in claim 1.  Matsuo discloses a crosslinking agent is added after the polymerization of the monomer component or shell (C7/L7-16).  Matsuo also discloses preventing agents or durability improvers such as melamine resin, a glyoxal resin, or a urea resin may be incorporation (C7/L1-6).  As shown in Example 8, SUMITEX Resin M-3, a melamine resin is used.  Per the teachings of Takebayashi, SUMITEX resin M-3 is a methylolmelamine as shown in Example 1.      
	 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2009/0030114 A1) teaches a core-shell emulsion polymer.
Lee (US 2003/0118722 A1) teaches a preparation of fluorinated core-shell particles.
Holguin (CN 105960418 B, machine translation provided) teaches a hydrophilic/hydrophobic aqueous polymer emulsion (Title, Abstract).  The water insoluble monomer includes trifluoroethyl methacrylate (page 6 of machine translation).
Feret (US 5,798,406) teaches a fluorinated (meth)acrylic latex (Abstract).  Feret teaches the introduction of monomer (I) (fluoro (meth)acrylate) into the core of the core-shell particles does not give rise to difficulties, it is preferable not to incorporate this monomer (I)  in the core of the particles so as not to increase the cost of the latex.  Furthermore, such an incorporation of the monomer (I) in the core does not bring about a significant improvement in the hydrophobic performance characteristics (C6/L40-47). 
Fan (CN 105859950 A) teaches a core-shell fluorine-containing silicon-containing carbon chain acrylate crosslinkable preparation.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767